DETAILED ACTION
The response filed on 01/17/2022 has been entered and fully considered.
Claims 1-17 and 19-21 are pending in the present application. Claims 1, 9 and 16 are independent, and claim 18 is canceled. Claims 2-8 directly or indirectly depends on claim 1, claims 10-15 directly or indirectly depends on claim 9, claims 17, 20-21 directly depends on claim 16, and  Claim 19 directly depends on 16. 
This application is  examined under the first inventor to file provisions of the A.

Response to Arguments
Applicants arguments, filed on 01/17/2022 have been fully considered and are persuasive.
Information Disclosure Statement
The IDS submitted on 11/27/2019 has been considered.
Terminal Disclaimer
The terminal disclaimer filed on 01/17/2022 has been entered.
Allowable Subject Matter

Claims 1-17 and 19-21 are allowed. No reason for allowance is needed as the record is clear in light of applicant's arguments and specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on PGPTLHT4493B.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe  Asefa/
Examiner, Art Unit 2476



/PHIRIN SAM/Primary Examiner, Art Unit 2476